 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3   UNITED STATES OF AMERICA,                    )
                                                  )
 4                          Plaintiff,            )       CASE NO.:      2:18-cr-00075-KJD-PAL-2
     vs.                                          )
 5                                                )
     SHAWN COOPER,                                )
 6                                                )
                            Defendant.            )
 7                                                )

 8                                           FINDINGS OF FACT

 9          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

10   Court finds that:

11          1. The Sentencing for the underlying case is currently scheduled for February 26th,

12                  2019.

13          2. At this time, the Government and Defense have agreed to continue the sentencing

14                  date.

15          3. This is the second request for a continuance of the sentencing date.

16          4. The Defendant is in custody and does not object to a continuance of his sentencing

17              date.

18          5. That additional time is requested to allow the parties to prepare for the sentencing

19              hearing.

20          6. The additional time requested by this Stipulation to Continue Sentencing Hearing is

21              reasonable pursuant to Fed. R. Crim. P. Rule 32(b)(2), which states that the “court may,

22              for good cause, change any time limits prescribed in this rule.”

23

24

25                                                    3


26
 1                                                   ORDER

 2          Based upon the Stipulation of ANDREA LUEM, ESQ., appointed counsel for SHAWN

 3   COOPER, and BRANDON JAROCH, Assistant United States Attorney, counsel in the above

 4   entitled matter, and good cause appearing therefore,

 5          IT IS HEREBY ORDERED that counsel’s stipulation is hereby granted and the Sentencing

 6                                                                             12th day of
     shall be continued from February 26th , 2019 at 9:00 a.m. and set for the ___

 7    March
     ______________,         9:00
                     2019 at _________ a.m.

 8                     21st
            Dated this_____day of February, 2019.

 9
                                                  ________________________   _______
10                                                UNITED STATES DISTRICT JUDGE
                                                  KENT J. DAWSON
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                                                   4


26
